UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2012 Date of reporting period:May 31, 2012 Item 1. Reports to Stockholders. Semi-Annual Report Newgate Global Resources Fund Class A Shares Class I Shares May 31, 2012 Investment Adviser Newgate Capital Management LLC One Sound Shore Drive Greenwich, Connecticut 06830 Phone: 888-9-NEWGATE (888-963-9428) Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 6 INVESTMENT HIGHLIGHTS 8 SCHEDULE OF INVESTMENTS 11 STATEMENT OF ASSETS AND LIABILITIES 14 STATEMENT OF OPERATIONS 15 STATEMENTS OF CHANGES IN NET ASSETS 16 FINANCIAL HIGHLIGHTS 17 NOTES TO FINANCIAL STATEMENTS 19 NOTICE OF PRIVACY POLICY & PRACTICES 27 ADDITIONAL INFORMATION 28 Dear Fellow Shareholders, During the past six months investor psychology, financial markets, and therefore performance of the Fund, have completely changed direction.At the end of 2011 there was increasing realization that a modest global recovery was underway.A number of central banks had tightened monetary policy to allay inflation concerns.There was even discussion that the U.S. Federal Reserve would be forced to reverse the “zero-interest rate” policy enacted during the crisis in 2008.Equity and commodity markets responded with higher prices during the first quarter 2012. Things reversed dramatically in April and May.More recent economic data have been uniformly disappointing.The European debt crisis, believed to be contained though in no way solved, migrated to major countries like Spain and Italy; a Greek exit from the Euro is considered possible.The true economic impact of a European breakup is, to a large extent, unknowable.However, the global financial system fears bank failures and a possible “European Lehman” event.Recent data from China and the U.S. point to economies that are still growing, but at rates too slow to be considered sustainable without further monetary or fiscal policy intervention.The markets are beginning to assume that governments will enact some degree of stimulus.The commodity markets spiked at the end of the month on reports of a massive Chinese stimulus package, but retreated after officials denied them. For the six month period ended May 31, 2012 the Class A no load returned -17.66%, Class A load returned -21.98% and the Class I returned -17.54% versus -12.14% for the Dow Jones-UBS Commodity Index. All of this macroeconomic uncertainly has investors fleeing into U.S. Treasuries, and by extension to the U.S. dollar.A rising dollar has a negative impact on commodity prices, especially gold, which fell 10.2%.Gold is hardly the safe haven from macroeconomic uncertainty that some investors were anticipating.Gold companies declined over 25%. Base metals prices were lower.Copper was only down 5% and had been positive until May.Higher copper prices are indicative of investor expectations of a relatively healthy economy.Copper’s sharp decline is evidence of just how quickly confidence in the economy, especially the Chinese economy, eroded.Mining companies declined much more, down nearly 20% on average. Oil was down between 8%-13% depending on the grade.Energy related companies declined at about the same rate, though performance varied greatly among the large number of companies in the sector.Reduced tensions with Iran (for now) took much of the risk premium out of oil.Increased production in the U.S. also reduced prices.The biggest supply increases may come from Iraq, now producing 2.5 million bbl/day and a goal of 10 million bbl/day by 2017.Increased production may have pushed prices down, but it has pushed demand (and cost) for drill rigs and other equipment up. Portfolio Strategy A high degree of correlation between underlying economic activity and Fund performance is inherent in a commodity oriented investment portfolio.Our aim for the Fund is to fully participate in the increase in demand for natural resources globally, primarily through investments in equities.This will add to volatility during periods of heightened economic uncertainty.Faced with a slowing economy and economic and political uncertainty, we have invested in several key themes. 3 We added to some of the gold stocks in the Fund on recent weakness.We do not buy gold stocks as a way to capture the movement in gold prices.Instead, we seek to capture the difference between the price of gold and the implied gold value of the underlying companies.There are hundreds of gold companies, each with different cost structures, ore quality, hedging policies and other important variables.As a result, when the Fund has a significant allocation to gold, we tend to hold many companies in order to diversify company-specific risk. Energy servicing remains an important theme; the allocation to these stocks increased from 20% to 23% during the past six months.As with our allocation to gold stocks, our investments in energy services are not motivated by a forecast for higher prices, but by continued energy exploration.Unlike metals, which can be recycled, once energy from conventional sources (oil, gas, coal) is consumed it is gone for good.Greater economic growth hastens additional exploration; slower growth hinders it.However, the need for additional drill rigs and well servicing is relatively stable, even if the prices of companies in these industries are not.The number of oil rigs in the U.S. has more than tripled since 2009.In contrast, the number of rigs involved in natural gas exploration is at a low not seen since 2003. Growing dependence on natural gas relative to oil is a third theme for the Fund, but one that will be realized over years if not decades.The key factor is the potential use of gas as a transportation fuel.Already several fleet operators are converting their trucks to natural gas.Initially this was thought of as a largely North American phenomenon.However, Europe and China have expressed plans to import liquefied natural gas for a wide variety of uses. The recent declines in gas prices to all time lows (inflation adjusted) limited our willingness to invest in the sector.As gas usage has increased and prices have begun to increase slightly, we have started to add to natural gas focused companies.This will be a very long-term theme for the Fund and is being initiated slowly. The past year has been a difficult environment for commodities in general and commodity stock prices in particular.Yet the majority of the companies held in the Fund are experiencing good earnings growth and are trading at reasonable, and in some cases extreme valuation levels.The macro environment trumps all issues.Realistically, it is hard to see more clarity for the Fund until there is greater resolution of the European debt issues and greater clarity on the true health of the U.S. and Chinese economies.We know these economies will require the goods and services produced by the companies we hold in the Fund and more broadly by companies in our investment universe.When the equity market will begin to favor these companies again is unknowable. Must be preceded or accompanied by a prospectus. Any opinions expressed are subject to change without notice and any statements of fact have been obtained from, or are based on, sources considered reliable, but no representation is made by Newgate as to their completeness or accuracy.There is no assurance that estimates or forecasts will be realized. Past performance is no guarantee of future results. Mutual fund investing involves risk.Principal loss is possible.The Newgate Global Resources Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Fund’s investments are concentrated in the natural resources industry, the value of 4 its investments will be affected by factors related to that industry and may fluctuate more widely than that of a fund that invests in a broad range of industries.The Fund may invest in derivative instruments, including options, futures contracts and options on futures contracts, synthetic instruments and currency swaps.The Fund may invest in companies of any size.The Fund invests in smaller companies, which involve additional risks such as limited liquidity and greater volatility.The Fund may invest in other investment companies, and the cost of investing in the Fund will generally be higher than the cost of investing directly in the shares of the mutual funds in which it invests.By investing in the Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of the funds.The Fund also invests in exchange traded funds (ETFs).ETFs are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to it net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact the Fund’s ability to sell its shares.Investing entails risks, including possible risk of principal.Diversification does not assure a profit or protect against a loss in a declining market. Please refer to the schedule of investments for individual fund holdings information.Fund holdings and sector weightings are subject to change and should not be considered a recommendation to buy or sell any security. The Dow Jones – UBS Commodity Index is a broad-based securities index that is unmanaged and not subject to fees and expenses.One cannot invest directly in an index.Diversification does not assure a profit or protect against a loss in a declining market. A correlation coefficient is a measure of the interdependence of two random variables that ranges in value from -1 to +1, indicating perfect negative correlation at -1, absence of correlation at zero, and perfect positive correlation at +1. Newgate Capital Management, LLC is the investment advisor to the Newgate Global Resources Fund, which is distributed by Quasar Distributors, LLC. 5 NEWGATE GLOBAL RESOURCES FUND Expense Example (Unaudited) As a shareholder of the Newgate Global Resources Fund (the “Fund”), you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and (2) ongoing costs, including advisory fees, distribution (12b-1) and shareholder servicing fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/11 - 5/31/12). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. If you purchase Class A shares of the Fund you will pay an initial sales charge of 5.25% when you invest. A 0.50% deferred sales charge is imposed on Class A shares purchased at the $250,000 breakpoint that are redeemed within 12 months of purchase. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 6 NEWGATE GLOBAL RESOURCES FUND Expense Example (Continued) (Unaudited) Class A Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/11 5/31/12 12/1/11 – 5/31/12* Actual $ 823.40 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Class I Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/11 5/31/12 12/1/11 – 5/31/12* Actual $ 824.60 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.40%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 7 NEWGATE GLOBAL RESOURCES FUND Investment Highlights (Unaudited) The investment objectives of the Fund are long-term growth of capital plus protection against inflation and declining U.S. dollar by investing in high quality companies involved in the production, extraction, processing, distribution and transportation of natural resources of any kind.The Fund will invest primarily in securities of at least three different countries, including the United States.The Fund’s geographic allocation of portfolio holdings as of May 31, 2012 is shown below. Region of Origin (% of Investments) Continued 8 NEWGATE GLOBAL RESOURCES FUND Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of May 31, 2012(1) Since Inception One Year (12/31/08) Class A (with sales charge) )% % Class A (without sales charge) )% % Class I )% % Dow Jones-UBS Commodity Index )% % Returns with sales charge for Class A have been adjusted to reflect the current maximum initial sales charge of 5.25%.Returns without sales charge do not reflect the current maximum initial sales charge.Had the sales charge been included, the returns would have been lower. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling 888-9-NEWGATE (888-963-9428). Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following charts illustrate performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The chart does not reflect any future performance. The Dow Jones-UBS Commodity Index is a broad-based securities index that is unmanaged and not subject to fees and expenses. One cannot invest directly in an index. Continued 9 NEWGATE GLOBAL RESOURCES FUND Investment Highlights (Continued) (Unaudited) Growth of $10,000 Investment Growth of $100,000 Investment *Inception Date 10 NEWGATE GLOBAL RESOURCES FUND Schedule of Investments May 31, 2012 (Unaudited) Shares Value COMMON STOCKS 99.32% Chemical Manufacturing 17.43% Agrium, Inc. (a) $ Albemarle Corp. Ashland, Inc. Celanese Corp. Huntsman Corp. LyondellBasell Industries NV (a) Mosaic Co. Machinery Manufacturing 9.11% Caterpillar, Inc. Joy Global, Inc. National Oilwell Varco, Inc. Management of Companies and Enterprises 2.15% Foster Wheeler AG (a)(b) Merchant Wholesalers, Durable Goods 2.08% Cameron International Corp. (b) Mining (except Oil and Gas) 34.12% Anglo American PLC - ADR Barrick Gold Corp. (a) BHP Billiton Ltd. - ADR Cliffs Natural Resources, Inc. Consol Energy, Inc. First Quantum Minerals Ltd. (a) Freeport-McMoRan Copper & Gold, Inc. Goldcorp, Inc. (a) Great Basin Gold Ltd. (a)(b) Kinross Gold Corp. (a) New Gold, Inc. (a)(b) Peabody Energy Corp. Rio Tinto PLC - ADR Silver Wheaton Corp. (a) Teck Resources Ltd. (a) Xstrata PLC - ADR Yamana Gold, Inc. (a) Yanzhou Coal Mining Co., Ltd. - ADR (b) Oil and Gas Extraction 19.17% Anadarko Pete Corp. Apache Corp. Calfrac Well Services Ltd. (a) The accompanying notes are an integral part of these financial statements. 11 NEWGATE GLOBAL RESOURCES FUND Schedule of Investments (Continued) May 31, 2012 (Unaudited) Shares Value COMMON STOCKS 99.32% (Continued) Oil and Gas Extraction 19.17% (Continued) Devon Energy Corp. $ Forest Oil Corp. (b) Newfield Exploration Co. (b) Occidental Petroleum Corp. Plains Exploration & Production Co. (b) Southwestern Energy Co. (b) Ultra Petroleum Corp. (a)(b) Walter Energy, Inc. Primary Metal Manufacturing 1.12% Nucor Corp. United States Steel Corp. Professional, Scientific, and Technical Services 2.32% McDermott International, Inc. (a)(b) Support Activities for Mining 11.82% C&J Energy Services, Inc. (b) Ensco PLC (a) Nabors Industries Ltd. (a)(b) Noble Corp. (a) Rowan Companies PLC (a)(b) Schlumberger Ltd. (a) Trican Well Service Ltd. (a)(b) TOTAL COMMON STOCKS (Cost $6,807,780) The accompanying notes are an integral part of these financial statements. 12 NEWGATE GLOBAL RESOURCES FUND Schedule of Investments (Continued) May 31, 2012 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS 0.57% Money Market Fund 0.57% AIM STIT-Treasury Portfolio $ $ Fidelity Institutional Government Portfolio Fidelity Institutional Money Market Portfolio First American Government Obligations Fund First American Treasury Obligations Fund TOTAL SHORT-TERM INVESTMENTS (Cost $31,437) TOTAL INVESTMENTS (Cost $6,839,217) 99.89% Other Assets in Excess of Liabilities 0.11% TOTAL NET ASSETS 100.00% $ ADRAmerican Depository Receipt (a) Foreign issued security. (b) Non-income producing security. Abbreviations: ADR American Depositary Receipt. AG Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. NV Naamloze Vennootschap is the Dutch term for a public limited liability company. PLC Public Limited Company. Ltd. Limited Liability Company The accompanying notes are an integral part of these financial statements. 13 NEWGATE GLOBAL RESOURCES FUND Statement of Assets and Liabilities May 31, 2012 (Unaudited) Assets Investments, at value (cost $6,839,217) $ Receivable from investments sold Dividends and interest receivable Receivable from Adviser Other assets Total Assets Liabilities Payable to affiliates Payable for distribution fees Payable for shareholder servicing fees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss ) Net unrealized depreciation on investments ) Net assets $ CLASS A SHARES Net assets Shares of beneficial interest outstanding (unlimited shares of $0.001 par value authorized) Net asset value and redemption price per share $ Maximum offering price per share ($22.86/0.9475) $ CLASS I SHARES Net assets Shares of beneficial interest outstanding (unlimited shares of $0.001 par value authorized) Net asset value and redemption price per share $ The accompanying notes are an integral part of these financial statements. 14 NEWGATE GLOBAL RESOURCES FUND Statement of Operations For the Six Months Ended May 31, 2012 (Unaudited) Investment Income: Dividends* $ Interest 30 Total Investment Income Expenses: Fund administration fees Fund accounting fees Investment advisory fees Transfer agent fees and expenses Audit and tax fees Federal and state registration fees Custody fees Chief Compliance Officer fees and expenses Distribution fees - Class A Legal fees Reports to shareholders Trustees’ fees and related expenses Shareholder servicing fees - Class A Other expenses Total expenses before waiver Less waivers and reimbursements by Adviser (Note 4) ) Net expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized loss on investments ) Net change in unrealized depreciation on investments ) Net Realized and Unrealized Loss on Investments ) Net Decrease in Net Assets from Operations $ ) * Net of $5,292 in foreign withholding tax and issuance fees. The accompanying notes are an integral part of these financial statements. 15 NEWGATE GLOBAL RESOURCES FUND Statements of Changes in Net Assets For the Six For the Months Ended Year Ended May 31, 2012 November 30, (Unaudited) Operations: Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Net change in unrealized depreciation on investments ) ) Net decrease in net assets resulting from operations ) ) Dividends and distributions to shareholders: Net investment income - Class A — ) Net investment income - Class I — ) Net realized gains - Class A ) ) Net realized gains - Class I ) ) Total dividends and distributions ) ) Fund share transactions: Proceeds from shares sold - Class A Proceeds from shares sold - Class I Net asset value of shares issued in reinvestment of distributions to shareholders - Class A Net asset value of shares issued in reinvestment of distributions to shareholders - Class I Payments for shares redeemed - Class A ) ) Payments for shares redeemed - Class I ) ) Net increase in net assets from capital share transactions Net Assets: Beginning of period End of period* $ $ * Including accumulated net investment loss of: $ ) $ — The accompanying notes are an integral part of these financial statements. 16 NEWGATE GLOBAL RESOURCES FUND – CLASS A Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Year Ended Year Ended Period Ended May 31, 2012 November 30, November 30, November 30, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income (loss)(2) Net realized and unrealized gain (loss) ) ) Total from investment operations ) ) Less distributions paid: Dividends from net investment income — ) ) — Distributions from net realized gains ) ) ) — Total distributions paid ) ) ) — Net asset value, end of period $ Total return(3)(4) )% )% % % Ratios/supplemental data Net assets, end of period (000) $ Ratio of expenses to average net assets Before waivers and reimbursements of expenses(5) % After waivers and reimbursements of expenses(5) % Ratio of net investment income (loss) to average net assets Before waivers and reimbursements of expenses(5) )% )% )% )% After waivers and reimbursements of expenses(5) )% )% )% % Portfolio turnover rate(3) % The Fund commenced operations on December 31, 2008. Per share net investment income was calculated using average shares outstanding method. Not annualized for periods less than one year. Excludes the effect of 5.25% front end sales load. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 17 NEWGATE GLOBAL RESOURCES FUND – CLASS I Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Year Ended Year Ended Period Ended May 31, 2012 November 30, November 30, November 30, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income (loss)(2) ) ) Net realized and unrealized gain (loss) ) ) Total from investment operations ) ) Less distributions paid: Dividends from net investment income — ) ) — Distributions from net realized gains ) ) ) — Total distributions paid ) ) ) — Net asset value, end of period $ Total return(3) )% )% % % Ratios/supplemental data Net assets, end of period (000) $ Ratio of expenses to average net assets Before waivers and reimbursements expenses(4) % After waivers and reimbursements of expenses(4) % Ratio of net investment income (loss) to average net assets Before waivers and reimbursements expenses(4) ) ) )% )% After waivers and reimbursements of expenses(4) ) % )% % Portfolio turnover rate(3) % The Fund commenced operations on December 31, 2008. Per share net investment income was calculated using average shares outstanding method. Not annualized for periods less than one year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 18 NEWGATE GLOBAL RESOURCES FUND Notes to Financial Statements May 31, 2012 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Newgate Global Resources Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust. The Fund’s investment objectives are long-term growth of capital plus protection against inflation and declining U.S. dollar by investing in high-quality companies involved in the production, extraction, processing, distribution and transportation of natural resources of any kind. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund commenced operations on December 31, 2008. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Newgate Capital Management LLC (the “Adviser”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. 19 NEWGATE GLOBAL RESOURCES FUND Notes to Financial Statements (Continued) May 31, 2012 (Unaudited) When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund’s securities are accurately priced. The Fund has adopted Statement of Financial Accounting Standards, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”). Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. Fair Value Measurements requires the Fund to classify its securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of May 31, 2012: Level 1 Level 2 Level 3 Total Assets: Equity Common Stock $ $
